Title: To James Madison from Josef Yznardy, 10 August 1802 (Abstract)
From: Yznardy, Josef
To: Madison, James


10 August 1802, Cadiz. Informs JM of his safe arrival at Cadiz and his plan “to proceed to Madrid when I shall re[e]stablish myself of my health.” Encloses “Copies of what has passed since my arrival regarding the embarasmts. of our Vessels, in consequence of the troubles with the Moors.” Little or nothing will be done in foreign affairs at the court of Madrid for the next six months owing to the royal wedding. “It is for certain the ceading over to the French the Louisian⟨na⟩ and New Orleans; a large Convoy with French Troops on board has left this last week for some secret Expedition in the West Inds., but I think they are gone for the Louisianna,… as I do not see any other object in view.”
 

   
   RC (DNA: RG 59, CD, Cadiz, vol. 1). 3 pp.; in a clerk’s hand, signed by Yznardy. Docketed by Brent. Enclosures not found, but see Yznardy to JM, 13 Aug. 1802, and n. 1.



   
   A full transcription of this document has been added to the digital edition.

